Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 07, 2016

The Court of Appeals hereby passes the following order:

A16D0429. SHOOTER ALLEY, INC. v. CITY OF DORAVILLE, GEORGIA.

      Shooter Alley, Inc. filed this application for discretionary review, seeking leave
to appeal a May 20, 2016 order finding the company to be in civil and criminal
contempt of an injunctive order and ordering the company to pay attorney fees under
OCGA § 9-15-14. A discretionary application, however, was not necessary here.
Judgments of contempt are directly appealable. OCGA § 5-6-34 (a) (2); In re Booker,
186 Ga. App. 614 (367 SE2d 850) (1988). Although an order awarding OCGA § 9-
15-14 fees requires a discretionary application, here the attorney fee award is being
appealed along with a directly appealable ruling. Thus, no application is required. See
Stancil v. Gwinnett County, 259 Ga. 507, 508 (384 SE2d 666) (1989); see also
Haggard v. Board of Regents, 257 Ga. 524, 526 (4) (a) (360 SE2d 566) (1987).
      We will grant an otherwise timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Shooter Alley shall have ten days from the date
of this order to file a notice of appeal with the trial court. If, however, Shooter Alley
has already filed a notice of appeal from the order at issue, it need not file a second
notice. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     07/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.